       Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 1 of 13 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                )
NOVARTIS PHARMACEUTICALS                        )
CORPORATION,                                    )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )
                                                )
MACLEODS PHARMACEUTICALS                        )                 C.A. No. ________
LTD., MACLEODS PHARMA USA,                      )
INC.,                                           )
                                                )
               Defendants.                      )
                                                )

                                          COMPLAINT

       Novartis Pharmaceuticals Corporation (“Novartis”), by its attorneys, hereby alleges as

follows:

                                  NATURE OF THE ACTION

       1.      This is a patent infringement action arising under Title 35 of the United States

Code and concerning Abbreviated New Drug Applications (“ANDAs”) submitted to the United

States Food and Drug Administration (“FDA”) by the above-named defendants seeking FDA

approval to engage in the commercial manufacture, use, sale, offer for sale, and/or importation of

sacubitril/valsartan tablets, generic versions of Novartis’s ENTRESTO® tablets, 24 mg/26 mg,

49 mg/51 mg, and 97 mg/103 mg, prior to the expiration of U.S. Patents Nos. 8,101,659 (the

“’659 patent”), 8,877,938 (the “’938 patent”), and 9,388,134 (the “’134 patent”).

       2.      This particular New Jersey suit is a Hatch-Waxman “backup suit,” intended to

safeguard Novartis’s rights under 21 U.S.C. § 355 et seq. in the event of potential disputes over

jurisdiction and/or venue. A substantively identical suit was filed earlier in the District of
      Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 2 of 13 PageID: 2



Delaware against Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc. Twelve other

groups of generic drug-maker defendants thus far have been sued in Delaware in connection with

their ANDAs for generic versions of Novartis’s ENTRESTO® tablets.

                                            PARTIES

       3.      Plaintiff Novartis Pharmaceuticals Corporation is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business in East

Hanover, New Jersey.

       4.      On information and belief, defendant Macleods Pharmaceuticals Ltd. is a

corporation organized and existing under the laws of India, having a principal place of business

at Atlanta Arcade, Marol Church Road, Andheri (East), Mumbai, India.

       5.      On information and belief, defendant Macleods Pharma USA, Inc. is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at 666 Plainsboro Road, Building 200, Suite 230, Plainsboro, New Jersey

08536. On information and belief, Macleods Pharma USA, Inc. is a wholly owned subsidiary of

Macleods Pharmaceuticals Ltd.

       6.      On information and belief, Macleods Pharmaceuticals Ltd. develops,

manufactures, distributes, sells, and/or imports drug products for the entire United States market

and does business in every state including New Jersey, either directly or indirectly.

       7.      On information and belief, Macleods Pharma USA, Inc. develops, manufactures,

distributes, sells, and/or imports drug products for the entire United States market and does

business in every state including New Jersey, either directly or indirectly.

       8.      By a letter dated September 11, 2019 (“Macleods Notice Letter”), Macleods

Pharmaceuticals Ltd. notified Novartis that (i) Macleods Pharmaceuticals Ltd. had submitted to



                                                 2
      Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 3 of 13 PageID: 3



the FDA ANDA No. 213728 for sacubitril/valsartan tablets, 24 mg/26 mg, 49 mg/51 mg, and 97

mg/103 mg (“Macleods ANDA Products”), seeking FDA approval to engage in the commercial

manufacture, use, sale, offer for sale, and/or importation of the Macleods ANDA Products in or

into the United States, including New Jersey, prior to the expiration of the ’659, ’938, and ’134

patents, and that (ii) ANDA No. 213728 includes a certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) against the ’659, ’938, and ’134 patents.

       9.      Macleods Pharmaceuticals Ltd. has committed an act of infringement in this

judicial district by filing ANDA No. 213728 with the intent to make, use, sell, offer for sale,

and/or import the Macleods ANDA Products in or into this judicial district, prior to the

expiration of the ’659, ’938, and ’134 patents, an act of infringement that has led and will lead to

foreseeable harm and injury to Novartis, a corporation having a principal place of business in

New Jersey.

       10.     On information and belief, Macleods Pharma USA, Inc. acted in concert with and

under the direction of Macleods Pharmaceuticals Ltd. in the preparation and submission of

ANDA No. 213728, and, if the ANDA is approved, will act in concert with under the direction

of Macleods Pharmaceuticals Ltd. to engage in the commercial manufacture, use, sale, offer for

sale, and/or importation of the Macleods ANDA Products in or into the United States, including

New Jersey, prior to the expiration of the ’659, ’938, and ’134 patents.

       11.     Macleods Pharmaceuticals Ltd., by itself or together with Macleods Pharma USA,

Inc., has taken the costly, significant step of applying to the FDA for approval to engage in future

activities, including the marketing of the Macleods ANDA Products, that will be purposefully

directed at New Jersey and elsewhere.




                                                 3
       Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 4 of 13 PageID: 4



       12.       On information and belief, Macleods Pharmaceuticals Ltd. has systematic and

continuous contacts with New Jersey; has established distribution channels for drug products in

New Jersey; regularly and continuously conducts business in New Jersey, including by selling

drug products in New Jersey, either directly or indirectly through its subsidiaries, agents, or

affiliates, including Macleods Pharma USA, Inc.; has purposefully availed itself of the privilege

of doing business in New Jersey; and derives substantial revenue from the sale of drug products

in New Jersey.

       13.       Macleods Pharmaceuticals Ltd. has availed itself of the legal protection of the

State of New Jersey by, among other things, admitting jurisdiction and asserting counterclaims in

lawsuits filed in the United States District Court for the District of New Jersey. See, e.g.,

Celgene Corp. v. Macleods Pharms. Ltd., C.A. No. 18-11212 (D.N.J.).

                                  JURISDICTION AND VENUE

       14.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       15.       This Court has personal jurisdiction over Macleods Pharmaceuticals Ltd. and

Macleods Pharma USA, Inc. because, on information and belief, each such Defendant has

committed or has aided, abetted, contributed to, or participated in the commission of tortious acts

of patent infringement in preparing and submitting ANDA No. 213728 with a certification

pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), which acts have led to foreseeable harm and injury

to Novartis, a corporation having a principal place of business in New Jersey.

       16.       This Court also has personal jurisdiction over Macleods Pharmaceuticals Ltd. and

Macleods Pharma USA, Inc. because, on information and belief, each such Defendant, upon

approval of ANDA No. 213728, will commit or will aid, abet, contribute to, or participate in



                                                  4
      Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 5 of 13 PageID: 5



future tortious acts of patent infringement permitted under ANDA No. 213728 that will be

purposefully directed at New Jersey, including the marketing of the Macleods ANDA Products

in New Jersey, prior to the expiration of the ’659, ’938, and ’134 patents.

       17.     This Court also has personal jurisdiction over Macleods Pharmaceuticals Ltd. and

Macleods Pharma USA, Inc. because, on information and belief, each such Defendant’s

affiliations with the State of New Jersey, including Macleod Pharma USA, Inc.’s having a

principal place of business in New Jersey, and Macleods Pharmaceuticals Ltd.’s ownership of

and actions in concert with Macleods Pharma USA, Inc., are sufficiently continuous and

systematic as to render each such Defendant essentially at home in this forum.

       18.     This Court also has personal jurisdiction over Macleods Pharmaceuticals Ltd.

because Macleods Pharmaceuticals Ltd. has availed itself of the legal protections of the State of

New Jersey, by admitting jurisdiction and asserting counterclaims in lawsuits filed in the United

States District Court for the District of New Jersey.

       19.     For these reasons, and for other reasons that will be presented to the Court if

jurisdiction is challenged, the Court has personal jurisdiction over Macleods Pharmaceuticals

Ltd. and Macleods Pharma USA, Inc.

       20.     Venue is proper in this Court because Macleods Pharma USA, Inc. has committed

and/or will commit acts of infringement in this judicial district and has a regular and established

place of business in this judicial district, and because Macleods Pharmaceuticals Ltd. is a foreign

entity who may be sued in any judicial district, including New Jersey. 28 U.S.C. § 1400(b); 28

U.S.C. § 1391(c)(3).




                                                 5
       Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 6 of 13 PageID: 6



                         THE PATENTS-IN-SUIT AND ENTRESTO®

       21.     Novartis is the owner of the ’659 patent, titled “Methods of treatment and

pharmaceutical composition.” The ’659 patent was duly and legally issued on January 24, 2012.

A true and correct copy of the ’659 patent is attached hereto as Exhibit A.

       22.     The ’659 patent claims, inter alia, a pharmaceutical composition comprising (i)

valsartan or a pharmaceutically acceptable salt thereof; (ii) sacubitril or sacubitrilat or a

pharmaceutically acceptable salt thereof; and (iii) a pharmaceutically acceptable carrier; wherein

(i) and (ii) are administered in combination in about a 1:1 ratio.

       23.     Novartis is the owner of the ’938 patent, titled “Compounds containing S-N-

valeryl-N-{[2′-(1H-tetrazole-5-yl)-biphenyl-4-yl]-methyl}-valine and (2R,4S)-5-biphenyl-4-yl-4-

(3-carboxy-propionylamino)-2-methyl-pentanoic acid ethyl ester moieties and cations.” The

’938 patent was duly and legally issued on November 4, 2014. A true and correct copy of the

’938 patent is attached hereto as Exhibit B.

       24.     The ’938 patent claims, inter alia, trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-

3-ethoxycarbonyl-1-butylcarbamoyl)propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-

ylate)biphenyl-4′-ylmethyl}amino)butyrate] hemipentahydrate (“sacubitril/valsartan trisodium

hemipentahydrate complex”) in crystalline form.

       25.     Novartis is the owner of the ’134 patent, titled “Compounds containing S-N-

valeryl-N-{[2′-(1H-tetrazole-5-yl)-biphenyl-4-yl]-methyl}-valine and (2R,4S)-5-biphenyl-4-yl-4-

(3-carboxy-propionylamino)-2-methyl-pentanoic acid ethyl ester moieties and cations.” The

’134 patent was duly and legally issued on July 12, 2016. A true and correct copy of the ’134

patent is attached hereto as Exhibit C.




                                                   6
      Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 7 of 13 PageID: 7



       26.       The ’134 patent claims, inter alia, a method for the treatment of heart failure or

hypertension, in a patient in need thereof comprising administering to the patient a

therapeutically effective amount of a sacubitril/valsartan trisodium hemipentahydrate complex.

       27.       Novartis is the holder of New Drug Application (“NDA”) No. 207620 by which

the FDA granted approval for the commercial manufacturing, marketing, sale, and use of

ENTRESTO® (sacubitril and valsartan) tablets, 24 mg/26 mg, 49 mg/51 mg, and 97 mg/103 mg.

ENTRESTO® currently is indicated to reduce the risk of cardiovascular death and hospitalization

for heart failure in patients with chronic heart failure (NYHA Class II-IV) and reduced ejection

fraction, and for the treatment of symptomatic heart failure with systemic left ventricular systolic

dysfunction in pediatric patients aged one year and older.

       28.       One or more claims of each of the ’659, ’938, and ’134 patents cover

ENTRESTO® and/or the use thereof.

       29.       The FDA’s official publication of approved drugs (the “Orange Book”) lists the

’659, ’938, and ’134 patents in connection with ENTRESTO®.

                        INFRINGEMENT OF THE PATENTS-IN-SUIT

       30.       Novartis incorporates paragraphs 1 – 13 and 21 – 29 as if fully set forth herein.

       31.       On information and belief, Macleods Pharmaceuticals Ltd., by itself or in concert

with Macleods Pharma USA, Inc., submitted to the FDA ANDA No. 213728 under the

provisions of 21 U.S.C. § 355(j) seeking approval to engage in the commercial manufacture, use,

sale, offer for sale, and/or importation of the Macleods ANDA Products prior to the expiration of

the ’659, ’938, and ’134 patents.

       32.       This action was commenced within 45 days of Novartis’s receipt of the Macleods

Notice Letter.



                                                   7
       Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 8 of 13 PageID: 8



       33.     By filing its ANDA under 21 U.S.C. § 355(j) for the purpose of obtaining

approval to engage in the commercial manufacture, use, sale, offer for sale, and/or importation of

the Macleods ANDA Products in or into the United States prior to the expiration of the ’659,

’938, and ’134 patents, Macleods Pharmaceuticals Ltd., and, on information and belief,

Macleods Pharma USA, Inc., have committed an act of infringement under 35 U.S.C. §

271(e)(2).

       34.     On information and belief, when Macleods Pharmaceuticals Ltd. filed ANDA No.

213728, Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc. were aware of the

’659, ’938, and ’134 patents and that the filing of the ANDA with the request for its approval

prior to the expiration of the ’659, ’938, and ’134 patents was an act of infringement of those

patents.

       35.     On information and belief, the commercial manufacture, use, sale, offer for sale,

and/or importation of the Macleods ANDA Products in or into the United States will infringe one

or more claims of the ’659, ’938, and ’134 patents.

       36.     On information and belief, the commercial manufacture, use, sale, offer for sale,

and/or importation of the Macleods ANDA Products in or into the United States will directly

infringe one or more claims of the ’659 patent.

       37.     On information and belief, the commercial manufacture, use, sale, offer for sale,

and/or importation of the Macleods ANDA Products in or into the United States will directly

infringe one more claims of the ’938 patent.

       38.     On information and belief, the Macleods ANDA Products, if approved, will

contain instructions for practicing a method for the treatment of heart failure in a patient in need

thereof comprising administering to the patient a therapeutically effective amount of a



                                                  8
      Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 9 of 13 PageID: 9



sacubitril/valsartan trisodium hemipentahydrate complex, which administration will constitute

direct infringement of one or more claims of the ’134 patent. On information and belief, if the

Macleods ANDA Products are approved, physicians and/or patients following said instructions

will directly infringe one or more claims of the ’134 patent. On information and belief, if the

Macleods ANDA Products are approved, Macleods Pharmaceuticals Ltd. and/or Macleods

Pharma USA, Inc. will actively encourage, recommend, or promote this infringement with

knowledge of the ’134 patent, and with knowledge and intent that their acts will induce

infringement of one or more claims of the ’134 patent.

       39.     On information and belief, if the Macleods ANDA Products are approved,

Macleods Pharmaceuticals Ltd. and/or Macleods Pharma USA, Inc. will commercially

manufacture, sell, offer for sale, and/or import those products, which will be specifically labeled

for use in a method for the treatment of heart failure in a patient in need thereof comprising

administering to the patient a therapeutically effective amount of a sacubitril/valsartan trisodium

hemipentahydrate complex, as recited in one or more claims of the ’134 patent. On information

and belief, if the Macleods ANDA Products are approved, those products will constitute a

material part of a method for the treatment of heart failure in a patient in need thereof comprising

administering to the patient a therapeutically effective amount of a sacubitril/valsartan trisodium

hemipentahydrate complex, as recited in one or more claims of the ’134 patent. On information

and belief, if the Macleods ANDA Products are approved, physicians and/or patients following

the instructions in the Macleods ANDA Products will directly infringe one or more claims of the

’134 patent. On information and belief, if the Macleods ANDA Products are approved,

Macleods Pharmaceuticals Ltd. and/or Macleods Pharma USA, Inc. will contributorily infringe

one or more claims of the ’134 patent, and will do so with knowledge of the ’134 patent, and that



                                                 9
     Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 10 of 13 PageID: 10



the Macleods ANDA Products are especially made or especially adapted for use in infringing

one or more claims of the ’134 patent and are not suitable for a substantial noninfringing use.

       40.      Novartis will be substantially and irreparably damaged by Macleods

Pharmaceuticals Ltd.’s and/or Macleods Pharma USA, Inc.’s infringement of the ’659, ’938, and

’134 patents.

       41.      Novartis is entitled to the relief provided by 35 U.S.C. § 271(e)(4), including an

order of this Court that the effective date of any approval of ANDA No. 213728 be a date that is

no earlier than July 14, 2023, the expiration of the ’659 patent’s pediatric exclusivity, November

27, 2027, the expiration date of the ’938 patent’s pediatric exclusivity, and May 8, 2027, the

expiration of the ’134 patent’s pediatric exclusivity, or a date no earlier than the expiry of any

other patent extension or exclusivity to which Novartis is entitled, and an award of damages for

any commercial sale or use of the Macleods ANDA Products and any act committed by

Macleods Pharmaceuticals Ltd. and/or Macleods Pharma USA, Inc. with respect to the subject

matter claimed in the ’659, ’938, and ’134 patents, which act is not within the limited exclusions

of 35 U.S.C. § 271(e)(1).

       42.      On information and belief, Macleods Pharmaceuticals Ltd. and Macleods Pharma

USA, Inc. have taken and continue to take active steps towards the commercial manufacture, use,

sale, offer for sale, and/or importation of the Macleods ANDA Products, including seeking

approval of those products under ANDA No. 213728.

       43.      There is a substantial and immediate controversy between Novartis and Macleods

Pharmaceuticals Ltd. and Macleods Pharma USA, Inc. concerning the ’659, ’938, and ’134

patents. Novartis is entitled to declaratory judgment under 28 U.S.C. §§ 2201 and 2202 that

Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc. will infringe, induce



                                                 10
     Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 11 of 13 PageID: 11



infringement of, and/or contributorily infringe one or more claims of the ’659, ’938, and ’134

patents.

                                     PRAYER FOR RELIEF

       WHEREFORE, Novartis prays that this Court grant the following relief:

       44.     Judgment that defendants Macleods Pharmaceuticals Ltd. and Macleods Pharma

USA, Inc. have infringed one or more claims of the ’659, ’938, and ’134 patents by filing ANDA

No. 213728;

       45.     A permanent injunction restraining and enjoining defendants Macleods

Pharmaceuticals Ltd. and Macleods Pharma USA, Inc., and their officers, agents, attorneys, and

employees, and those acting in privity or concert with them, from engaging in the commercial

manufacture, use, sale, or offer for sale in the United States, or importation into the United

States, of the Macleods ANDA Products prior to the expiration of the ’659, ’938, and ’134

patents, inclusive of any extensions and additional periods of exclusivity;

       46.     An order that the effective date of any approval of ANDA No. 213728 be a date

that is not earlier than the expiration dates of the ’659, ’938, and ’134 patents, inclusive of any

extensions and additional periods of exclusivity;

       47.     Declaratory judgment that the commercial manufacture, use, sale, offer for sale,

and/or importation of the Macleods ANDA Products will directly infringe, induce infringement

of, and/or contributorily infringe one or more claims of the ’659, ’938, and ’134 patents;

       48.     Damages or other monetary relief from defendants Macleods Pharmaceuticals

Ltd. and Macleods Pharma USA, Inc. for the infringement, inducement of infringement and

contributory infringement of the ’659, ’938, and ’134 patents;

       49.     A declaration that this case is an exceptional case pursuant to 35 U.S.C. § 285 and

an award of attorney’s fees;
                                                 11
     Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 12 of 13 PageID: 12



       50.     Novartis’s costs and expenses in this action; and

       51.     Such other and further relief as the Court may deem just and proper.

                        CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       Pursuant to Local Rule 11.2, I hereby certify that the matter in controversy is the subject

of the following action involving the same parties and the same patents-in-suit:


       NOVARTIS PHARMACEUTICALS CORPORATION v. ALEMBIC
       PHARMACEUTICALS LIMITED, et al., C.A. No. 19-cv-2021 (D. Del.)

       In addition, the following action involves different defendants, and at least one of the

same patents-in-suit:


         NOVARTIS PHARMACEUTICALS CORPORATION v. ALKEM LABORATORIES
         LTD., et al., C.A. No. 1:19-cv-01979 (LPS) (D. Del.)




                                                12
     Case 3:19-cv-19345 Document 1 Filed 10/25/19 Page 13 of 13 PageID: 13



Dated: October 25, 2019                MCCARTER & ENGLISH, LLP

                                       By: s/John E. Flaherty
                                          John E. Flaherty
                                          Cynthia S. Betz
                                          Four Gateway Center
                                          100 Mulberry Street
                                          Newark, New Jersey 07102
                                          (973) 622-4444
                                          jflaherty@mccarter.com
                                          cbetz@mccarter.com

                                           Attorneys for Plaintiff Novartis
                                           Pharmaceuticals Corporation


OF COUNSEL:

Nicholas N. Kallas
Christina Schwarz
Christopher E. Loh
Susanne L. Flanders
Jared L. Stringham
Shannon K. Clark
Laura K. Fishwick
Gregory J. Manas
VENABLE LLP
1290 Avenue of the Americas
New York, New York 10104
(212) 218-2100
nkallas@venable.com
cschwarz@venable.com
cloh@venable.com
slflanders@venable.com
jlstringham@venable.com
skclark@venable.com
lfishwick@venable.com
gjmanas@venable.com




                                      13
